DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of application no. 15/192,497, filed 06/24/2016 (now US Patent 10,612,098), which is a continuation of application no. 14/307,708, filed 06/18/2014 (now US Patent 9,388,472), which is a continuation of PCT/US2012/071380, filed 12/21/2012, which claimed priority to provisional applications 61/654,402 (filed 06/01/2012) and 61/578,713 (filed 12/21/2011).  
Election/Restrictions
Applicant’s election without traverse of the species of the taxane agent paclitaxel in the reply filed on October 15, 2021 is acknowledged.  While applicant has identified all claims as reading on the elected species, as prior art was found to apply against the alternative of paclitaxel, claims 1-2, 5-15, and 18-23 are under consideration as directed to this species; claims 3-4 and 16-17 have been withdrawn, as these do not require the elected species and are further limiting of alternative, non-elected species.  Claims 5-6 and 18, which are directed to methods further comprising administering an additional agent or agents (in combination with the elected species), have been examined as directed to the combination of paclitaxel and a further agent or agents as set forth in those dependent claims.  
Claims 3-4 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 167). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “patent as a poor prognosis” rather than “patient has a poor prognosis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5-13 are indefinite over the recitation of the limitation “the reference LOH score” in line 11 of independent claim 1.  As there is no prior reference to such a “score” in the claim, sufficient antecedent basis is lacking for this term.  
Claims 1-2 and 5-13 are indefinite over the recitation in claim 1 of the limitation “the indictor LOH Region” at lines 6-7 and at line 8.  The claim previously refers to “indicator LOH Regions”, but not any single such region; thus, antecedent basis for the reference to “the” indicator LOH region is lacking, and it is not clear what is being further limited (specifically, whether all such regions are further limited, or any one such region, or one particular such region).  Further clarification is required.
Claims 10-11 are also indefinite over the recitations in those claims of the limitation “the indicator LOH region”, as it is not clear what is being further limited by this language.  Specifically, it is unclear whether the further limitations of these claims apply to all such regions of claim 1, to any one such region, or to a particular region.
Claims 14-15 and 18-23 are indefinite over the recitation in line 27 of claim 14 of the limitation “said at least ten pairs of human chromosomes”, because there is insufficient antecedent basis for this limitation in claim 14 (which does not previously refer to such a group of “ten pairs of chromosomes”).
Claims 20-21 are indefinite over the recitation in those claims of the limitation “the indicator LOH region”, as it is not clear what is being referenced and further limited.  While it is noted that claim 14 does provide a definition for “an indicator LOH Region”, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 5-15, and 18-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walsh et al (Clinical Cancer Research 14(23):7645 [Dec 2008]; cited herein), as evidenced by Supplemental Figures S1A-C of Walsh et al (also cited herein).
Initially, it is noted that each of independent claims 1 and 14 recite the open transitional language “comprising”, and that the “administering” of the claim is applied with respect to “the patient” (claim 1) and “the test breast or ovarian cancer patient” (claim 14); thus, the “administering” of the claims may occur at any point in time during the practice of the claimed methods (including prior to the other recited steps). 
	Walsh et al disclose comparing genome-wide loss of heterozygosity (LOH), including a specific type of LOH, uniparental disomy (UPD), in two groups of ovarian cancer patients, one group (6 patients) with BRCA-associated tumors, and another group (14 patients) with sporadic papillary serous cancers (see entire reference).  As the majority of patients (18 of 20) taught by Walsh et al are disclosed as being treated for their cancers via administration of carboplatin/paclitaxel (see page 7647, left column, 
With regard to the “comparing” and “determining” of independent claim 1 and its dependent claims, Walsh et al teach the use of SNP-based array technology to compare genetic alterations, and particularly the occurrence of UPD, “in BRCA-associated versus sporadic papillary serous ovarian carcinomas” (see entire reference, particularly page 7646, left column).  Walsh et al disclose comparing each group of patients to the other; in each such comparison, one group constitutes a “test” group for which test LOH values are provided, while the other group functions as a “reference” patient group (meeting these requirements of (i) and (ii) of claim 1).  Walsh et al report detecting UPD throughout the genomes in both types of patients, and describe various categories of UPD events; this is taught at page 7648, right column-page 7649, left column, and further evidenced by Supplemental Figures S1A-C).  Among the differences in regions of LOH (and specifically UPD) taught by Walsh et al were 49 regions of UPD ‘extending to the telomere” in the genomes of the patients with BRCA-associated carcinoma, and 34 such UPD in the group of 7/14 patients with sporadic tumors who exhibited UPD (see page 7649, left column); as evidenced by the 
With further regard to claim 14 and its dependent claims, the assaying, providing of test and reference values, and determining described above meet the requirements of claim 14 (for the reasons given above).  With further regard to the genotyping of a plurality of SNPs that comprises at least 1000, wherein there is “at least one.....located on average every 500 kb within each chromosome”, it is reiterated that Walsh et al disclose the use of an Affymetrix SNP array (equivalent to a preferred embodiment in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634